Citation Nr: 0500710	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-10 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 7, 1957 to 
March 18, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied entitlement to service 
connection for a left knee disability.  The veteran perfected 
an appeal for this issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The evidence clearly and unmistakably shows that the 
veteran's left knee disorder existed prior to service and was 
not permanently aggravated thereby. 


CONCLUSION OF LAW

The left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 
(West 2004); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on her behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated in December 2001, prior to 
the decision on appeal, the RO specifically notified the 
veteran of the evidence needed to substantiate his service 
connection claim.  This letter also provided notice to the 
veteran regarding what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
further evidence in his possession that pertains to the 
claim.  In addition, in its March 2003 statement of the case 
the RO explained the basis for the denial of his service 
connection claim and outlined the applicable criteria for 
service connection.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, private medical records 
and VA medical records.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all relevant data has been obtained 
for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. 
§3.159(c).  


Factual Background

The veteran's enlistment examination on February 7, 1957, 
revealed a one-inch scar on the left knee.  The veteran 
denied "trick" or locked knee on the report of medical 
history at that time.  

On February 20, 1957 the veteran was admitted for complaints 
of pain in the left knee.  He reportedly had experienced the 
pain, particularly on locomotion for the past 5 years.  The 
report noted that the veteran had sustained trauma to the 
upper left tibia at the age of 12, and had continuous pains 
since that time.  It was noted that during the past several 
weeks since being in the Navy, he had noted an increase in 
severity of his symptoms.  Physical examination revealed a 
hard non-tender protuberance of the left upper tibia.  X-ray 
of the left knee revealed no abnormality of the knee joint, 
no evidence of old fracture, and no evidence of aseptic 
necrosis.  

A consultation sheet of February 21, 1957 revealed that the 
veteran injured the left knee at the age of 12 when he was 
thrown against a rock by a horse.  Physical examination 
revealed evidence of old Osgood Schlatter's disease.  There 
was marked tenderness over the left tibial tuberosity and 
patellar tendon.  Remainder of left knee examination was 
negative. 

On February 28, 1957 the diagnosis was osteochondrosis of 
tuberosity of left tibia, which existed prior to entry.  The 
veteran stated that he first experienced difficulty with his 
knee at the age of 12, when he was dragged by a runaway pony 
and struck his left knee on a rock.  He reported that since 
that time he has had occasions of the knee giving way.

On March 7, 1957 the diagnosis was changed to internal 
derangement of the left knee, existing prior to entry, not in 
the line of duty.  He was noted to walk with a limp, did not 
fully extend the knee on walking, and was not responding to 
treatment.  Discharge from service was recommended.

The Naval Medical Review Board found that the veteran's knee 
injury existed prior to entry, was not a result of 
misconduct, and did not occur in the line of duty.  

The veteran was treated by Dr. D from July to August 2001 for 
knee pain.  The veteran complained of stiffness and locking 
of the left knee.  He reported that he injured his knee while 
in service.  Physical examination revealed effusion of the 
joints and tenderness of the joints.  

In conjunction with this claim the veteran submitted a 
January 2002 letter.  He reported reoccurring knee pain since 
his discharge from service.  He indicated he had received 
medical care for his knee disability in West Virginia and 
Texas for his knee but could not recall the names or dates of 
those visits.  The veteran also indicated that he had been in 
pain since discharge, but the pain only became so severe that 
he needed medical help in July 2001.

The veteran was treated at the VA medical center from May 
2002 to February 2003.  The veteran complained of bilateral 
knee pain in May 2002.  June 2002 x-rays revealed very little 
degenerative joint disease of the left knee, an area of 
radiolucency of about 1.5 cm with lobulated configuration and 
with sclerotic rim present in the medial femoral condyle on 
the left, and mild degenerative joint disease of the right 
knee.  The examiner diagnosed the veteran's symptoms as 
osteoarthritis of the knee.   

In July 2002 the veteran underwent an orthopedic consultation 
which resulted in diagnoses of internal derangement of the 
knees and possible gout.  In September 2002 the veteran 
reported pain in both knees, worse on the left, for the past 
several months.  It was noted that the x-rays showed an 
osteochondral defect in the medial femoral condyle.  An 
October 2002 entry revealed the veteran reporting that he 
injured his knee while running during basic training.  He was 
scheduled to have a left knee arthroscopy, but it was 
cancelled due to heart problems.


Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110  (West 2002); 38 C.F.R. 
§ 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153.  If the government fails to 
rebut the section 1111 presumption, the claim is one for 
service connection, not aggravation.  Wagner v. Principi, 310 
F.3d 1089, 1096 (Fed. Cir. 2004).

If a preexisting disorder is "noted" on entering service, 
section 1153 applies and the veteran has the burden of 
showing an increase in disability.  If there was an increase 
in disability, the burden then shifts to the government to 
show that any increase was due to the natural progress of the 
disease.  Id.

According to the regulation, only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  See Harris v. West, 11 Vet. App. 456 (1998), aff'd 
203 F.3d 1347 (Fed. Cir. 2000).  Determinations regarding the 
pre-existence of a disability should be based on medical 
judgment derived from accepted medical principles, and the 
clinical factors pertinent to the basic character, origin, 
and development of such injury or disease.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles regarding incurrence, symptoms, 
and course of the injury or disease, together with all other 
lay and medical evidence concerning the inception, 
development, and manifestations of the impairment.  38 C.F.R. 
§ 3.304(b) (2003).


The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Analysis

The veteran's enlistment examination noted a scar to the left 
knee, but was otherwise negative for a left knee disorder.  
Thus, the veteran's left knee disorder was not "noted" on 
entrance.  Less than two weeks after entering service, the 
veteran was seen for complaints of knee pain.  Contrary to 
his report of medical history at his enlistment examination, 
the veteran gave a history of knee pain and giving way of 5 
years duration, following an injury to his left knee after 
being dragged by a pony and hitting his knee on a rock.  
Examination of the knee on February 26, 1957 revealed 
evidence of old Osgood Schlatter's Disease.  The diagnosis 
was changed to osteochondritis of the tuberosity of the left 
tibia, and then to internal derangement of the left knee.  
There was no mention of any precipitating injury to the left 
knee which caused the veteran to present to sick call in 
service.  The medical board determined that the veteran's 
knee condition existed prior to entry and was not in the line 
of duty.  

On his application for compensation, the veteran acknowledged 
that he had a knee injury prior to service.  

Although a left knee disorder was not "noted" on his 
entrance examination, the evidence, taken as a whole, 
constitutes clear and unmistakable evidence that the 
veteran's left knee condition preexisted service.  The in-
service physician's opinion that the disorder existed prior 
to service was based on his medical expertise, after 
examination of the veteran and after considering the 
veteran's reported pre-service left knee injury.  Moreover, 
evidence of "old" Osgood Schlatter's disease was noted.  
This evidence, coupled with the statement by the veteran 
acknowledging a pre-service knee injury, constitute clear and 
unmistakable evidence that the condition existed prior to 
service.

Turning to the question of whether the pre-existing left knee 
disorder was aggravated by service, the Board notes that the 
veteran reported increased knee
pain during service.  However, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-7 (1991).  

Here, the service medical records reveal no subsequent injury 
to the left knee during service.  They merely note the 
veteran presenting 12 days after his entrance on active duty 
with complaints of left knee pain of 5 years' duration.  
Moreover, following his discharge from service, there record 
is devoid of any evidence showing left knee problems until 
July 2001, more than 44 years after his discharge from 
service.  The Court of Appeals for Veterans Claims has held 
that the absence of evidence of complaint or treatment for 
the claimed disorder for many years following service is 
clear and convincing evidence that the disorder was not 
aggravated by service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim).  

Additionally, although the veteran provided a history of an 
in-service knee injury to his current treating physicians, 
none of the physicians have opined that his current knee 
disorder is in any way related to service. 

In summary, the evidence clearly and unmistakably shows that 
the knee disability pre-existed the veteran's entrance on 
active duty.  The evidence also clearly and unmistakably 
indicates that the disability was not aggravated by service.  
For these reasons the Board finds that the left knee 
disability existed prior to the veteran entering service, the 
disability was not aggravated during service, and the 
presumption of sound condition on entering service has been 
successfully rebutted.  Thus, the claim for service 
connection for a left knee disorder must be denied. 


ORDER

Service connection for a left knee disability is denied.




	                        
____________________________________________
	KATHY A BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


